                       Case 20-12822    Doc 267     Filed 10/27/20    Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                     (Baltimore Division)

IN RE:                                                  *

THE LAW OFFICES OF JONATHAN S.                          *         Case No. 20-12822-NVA
RESNICK, LLC,                                                     (Chapter 11)
                                                        *
THE LAW OFFICE OF PERRY A.                                        Case No. 20-12820-NVA
RESNICK, LLC,                                           *         (Chapter 11)

THE OFFICES OF JONATHAN S.                              *         Case No. 20-14188-NVA
RESNICK, PLLC,                                                    (Chapter 11)
                                                        *
                            DEBTORS.                              (Jointly Administered under
                                                        *         Case No. 20-12822-NVA)

*        *         *        *     *         *   *       *     *       *     *       *     *


                       OPPOSITION TO MOTION FOR PROTECTIVE ORDER


         Zvi Guttman, Chapter 11 trustee (the “Trustee”) for the jointly administered bankruptcy

estates of The Law Offices of Jonathan S. Resnick, LLC, et al. (the “Debtors”), by and through

his undersigned counsel, hereby files this Opposition to Louis Glick’s Motion for Protective

Order (“Motion”; Dkt. No. 256), and in opposition states as follows:

                                       I.       BACKGROUND

         1.        On March 3, 2020 (the “Petition Date”), the Law Offices of Jonathan S. Resnick,

LLC and the Law Office of Perry A. Resnick, LLC filed voluntary petitions for relief under

Chapter 11 of the Bankruptcy Code. The Law Offices of Jonathan S. Resnick, PLLC filed a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code on April 6, 2020. The

cases are jointly administered.




                                                    1
115016\000001\4827-5253-6272.v2
                     Case 20-12822      Doc 267     Filed 10/27/20    Page 2 of 6




         2.        Zvi Guttman was appointed Chapter 11 Trustee for the Debtors’ estates.

         3.        The Debtors are all law firms formerly run by Jonathan S. Resnick and/or his son

Perry A. Resnick.

         4.        Debtors all specialized in representing plaintiffs in personal injury lawsuits,

generally arising from car accidents.

         5.        Debtors had a high volume practice and retained additional attorneys to assist

clients who had engagement agreements with the Debtors.

         6.        Upon information and belief, all, or nearly all, of Debtors’ work was done on a

contingent fee basis.

         7.        Upon information and belief, since at least mid-2019, Debtors have funneled

extensive amounts of their business, clients and active cases (the “Transferred Cases”) to Louis

Glick (“Glick”), among others, in an attempt to circumvent the Debtors’ creditors.

         8.        Upon information and belief, many of the clients to whom the Transferred Cases

belong were not notified that their cases were being transferred from the Debtors to Glick and

understand that they are or were represented by the Debtors.

         9.        Upon information and belief, significant fees were paid on Transferred Cases that

were not properly remitted to the Debtors.

         10.       Trustee seeks to better understand the transfer of cases and funds between the

Debtors and Glick because the bankruptcy estate may well have claims or avoidance actions

against Glick.




                                                   2
115016\000001\4827-5253-6272.v2
                     Case 20-12822       Doc 267      Filed 10/27/20     Page 3 of 6




         11.       Prior to the appointment of the Trustee, Glick shared office space with the

Debtors.

         12.       Upon information and belief, a large portion, if not all of Glick’s personal injury

practice, consisted of Transferred Cases for clients who initially retained the Debtors as counsel.

         13.       On August 25, 2020, this Court entered an order allowing the Trustee to take a

deposition of and seek documents from Glick under Bankruptcy Rule 2004.

         14.       On October 1, 2020, the subpoena attached as Exhibit A was served on Glick.

                                          II.    ARGUMENT

         15.       Glick raises two arguments in his Opposition.          First, he complains of the

difficultly of compliance; and second, he claims that the client files sought by the Trustee are

privileged.

         16.       As to the first objection, the Trustee responds that he is willing to have the files

reviewed in Glick’s office. The Trustee merely seeks access to the relevant information. If Glick

will consent to allow access to the relevant files, the Trustee and/or his agent will review the

same and obtain the necessary information. Mr. Glick may accompany the Trustee and/or his

agent to assist in identifying those case that are Transferred Cases and those which are unrelated

to the Debtors.

         17.       As for the attorney-client privilege, as an initial matter, the Trustee does not seek

details of cases, but rather information regarding the names of clients, whether the clients

retained the Debtors as their counsel, and the fees paid, if any, to the Debtors in relation to

Transferred Cases.




                                                     3
115016\000001\4827-5253-6272.v2
                     Case 20-12822      Doc 267     Filed 10/27/20    Page 4 of 6




         18.       The attorney-client privilege does not protect the identity of the client.     See

Morris v. State, 4 Md. App. 252, 255, 242 A.2d 559, 561 (1968) (“It appears … to be well settled

that 'the rule making communications between attorney and client privileged from disclosure

ordinarily does not apply where the inquiry is confined to the fact of the attorney's employment

and the name of the person employing him since the privilege presupposes the relationship of

client and attorney…”).

         19.       Likewise, the attorney-client privilege generally does not protect information

regarding payment of attorney fees. See The Maxima Corp. v. 6933 Arlington Dev. Ltd. P'ship,

100 Md. App. 441, 455-58, 641 A.2d 977, 983-85 (1994); Harris v. The Baltimore Sun Co., 330

Md. 595, 625 A.2d 941 (1993) (public defender must comply with newspaper's request for fee

information, if disclosure would not violate ethical prohibition of Md. Rule of Prof. Conduct

1.6(a), in that disclosure would not potentially harm client's interest); Attorney Grievance

Comm'n v. Zdravkovich, 381 Md. 680, 702-03, 852 A.2d 82 (2004) (attorney's escrow account

bank records not protected from disclosure in attorney disciplinary proceedings).

         20.       To the extent that the Trustee may encounter information that would ordinarily be

subject to the attorney-client privilege, the Trustee is the successor to the Debtor’s attorney-client

privilege. Commodity Futures Trading Comm'n v. Weintraub, 471 U.S. 343, 354, 105 S. Ct.

1986, 1994, 85 L. Ed. 2d 372 (1985).

         21.        Finally, the Trustee and his counsel would be happy to enter into a reasonable

confidentiality agreement with Glick to ensure that any privileged information viewed in

connection with the file review would be protected.




                                                   4
115016\000001\4827-5253-6272.v2
                     Case 20-12822     Doc 267   Filed 10/27/20    Page 5 of 6




         WHEREFORE, Zvi Guttman, Chapter 11 trustee, respectfully requests that this Court

enter an Order denying Glick’s motion for a protective order; and granting such other and further

relief as this Court deems fair and just.

DATE: October 27, 2020                               Respectfully Submitted:


                                                     /s/ Emily K. Devan
                                                     Patricia Jefferson
                                                       Fed. Bar No.: 27668
                                                     Emily K. Devan
                                                       Fed. Bar No.: 18595
                                                     Miles & Stockbridge P.C.
                                                     100 Light Street, 10th Floor
                                                     Baltimore, Maryland 21202
                                                     Tel: (410) 385-3420
                                                     Email: edevan@milesstockbridge.com
                                                     Attorneys for the Chapter 11 Trustee




                                                 5
115016\000001\4827-5253-6272.v2
                     Case 20-12822   Doc 267   Filed 10/27/20   Page 6 of 6




                                  CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 27, 2020, a true and correct copy of the foregoing
Motion for 2004 Examination was served electronically by the Court’s CM/ECF system on:

        Emily Devan edevan@milesstockbridge.com
        Alan M. Grochal agrochal@tydingslaw.com,
         mfink@tydingslaw.com;jmurphy@tydingslaw.com
        Zvi Guttman zvi@zviguttman.com, zviguttman@gmail.com,zviguttman@outlook.com
        Zvi Guttman zguttman@gmail.com, zviguttman@outlook.com,MD55@ecfcbis.com
        Richard J. Hackerman richard@richardhackerman.com, tlhawk18@gmail.com
        Catherine Keller Hopkin chopkin@yvslaw.com,
         pgomez@yvslaw.com;yvslawcmecf@gmail.com;stevenslr39990@notify.bestcase.com;h
         opkincr39990@notify.bestcase.com;schroppjr39990@notify.bestcase.com
        Patricia B. Jefferson pjefferson@milesstockbridge.com
        Katherine A. (UST) Levin Katherine.A.Levin@usdoj.gov,
         brenda.b.wilmore@usdoj.gov
        Craig Palik cpalik@mhlawyers.com,
         dmoorehead@mhlawyers.com;cpalik@ecf.inforuptcy.com;kolivercross@mhlawyers.com
        US Trustee - Baltimore USTPRegion04.BA.ECF@USDOJ.GOV
        Maurice Belmont VerStandig mac@mbvesq.com, lisa@mbvesq.com

      I HEREBY FURTHER CERTIFY that on October 27, 2020, a copy of the foregoing
Opposition to Motion for a Protective Order was served via U.S. mail, postage prepaid, upon:

                                     Louis J. Glick, Esquire
                                     4001 Old Court Road, Unit 118
                                     Pikesville, MD 21208


                                                         /s/ Emily K. Devan
                                                         Emily K. Devan




                                               6
115016\000001\4827-5253-6272.v2
